Exhibit 10.1

August 12, 2011

G. Charles Robb

 

Re: Offer of Employment at Corcept Therapeutics Incorporated

Dear Charles:

We are very pleased to invite you to join Corcept Therapeutics Incorporated (the
“Company”) in the role of Chief Financial Officer.

1. Duties and Responsibilities. Your initial assignment will be as Chief
Financial Officer, reporting to me in my role as Chief Executive Officer. You
will also be a member of our Executive Team. This offer is for a full time
position with a start date of September 1, 2011.

2. Salary. Your initial annual base salary will be $300,000 for full-time
employment, payable in accordance with the Company’s customary payroll practice.
Salary is subject to periodic review and adjustment by the Company’s management.

3. Location. As a general rule, you will work at the Company’s principal offices
in Menlo Park. Your position may also require occasional travel to other
locations as may be necessary to fulfill your responsibilities. The Company will
reimburse your reasonable and necessary travel expenses under its standard
travel reimbursement policy.

4. Medical, Dental and Insurance Benefits. You will be eligible to receive the
Company’s standard employee benefits package. Information regarding our current
benefit plans can be discussed with Mark Strem, our Director of Business
Operations, by calling him at 650-688-8809.

5. Other Benefits. You will receive the same benefits, including separation and
change of control benefits currently in place for the other members of senior
management.

6. Vacation and Holidays. You will accrue vacation at the rate of three
(3) weeks per year, assuming full-time employment. You also will be entitled to
take all paid holidays under the Company’s then-current schedule.

7. Stock Option. The executive management of the Company has recommended that
the Board of Directors grant you a stock option to purchase 600,000 shares of
the Company’s Common Stock under the terms of the Company’s 2004 Stock Option
Plan. The Board of Directors has approved the grant of the award with the
following terms:



--------------------------------------------------------------------------------

August 12, 2011

Page 2

 

The exercise price for this option will be based on the closing price of the
Company’s stock as of the first day of your employment.

Following your formal written acceptance of the stock option award, the option
will become vested according to the following schedule:

 

  (a) 25% of the option shares will vest on the first annual anniversary of
continuous employment; and

 

  (b) an additional 1/48th of the option shares (2.08334% of the total option
grant) will vest each succeeding monthly anniversary during the term of the
option, so that the entire option is vested after four years of continuous
employment.

If at any time in the future your employment status changes from full-time to
part-time, there will be a proportionate reduction of the option shares that
have not yet vested at the time of such change in status.

8. Confidential Information; Employee Inventions and Confidentiality Agreement.
To enable the Company to safeguard its proprietary and confidential information,
it is a condition of employment that you agree to sign the Company’s standard
form of “Employee Inventions and Confidentiality Agreement.” A copy of this
agreement will be given to for your review upon your arrival at Corcept. We
understand that you are likely to have signed similar agreements with prior
employers, and wish to impress upon you that the Company does not want to
receive the confidential or proprietary information of others, and will support
you in respecting your lawful obligations to prior employers.

9. At-Will Employment. While we look forward to a long and mutually beneficial
relationship, should you decide to accept our offer you will be an “at-will”
employee of the Company. This means that either you or the Company may terminate
the employment relationship with or without cause at any time. Participation in
any stock option, benefit or incentive program does not assure continuing
employment for any particular period of time.

10. Authorization to Work. Federal government regulations require that all
prospective employees present documentation of their identity and demonstrate
that they are authorized to work in the United States. If you have any questions
about this requirement, which applies to U.S. citizens and non-U.S. citizens
alike, please contact Mark Strem, our Director of Business Operations at
650-688-8809.

11. Complete Offer and Agreement. This letter contains our complete
understanding and agreement regarding the terms of your employment by the
Company.



--------------------------------------------------------------------------------

August 12, 2011

Page 3

 

There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and an authorized executive of the Company.

12. Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at Corcept Therapeutics by
September 1, 2011. If our offer is acceptable to you, please sign the letter in
the space indicated and return only that page to me via fax at 650-327-3218.

As we have discussed, Charlie, our team was impressed by your accomplishments
and potential, and we are enthusiastic at the prospect of you joining us. I look
forward to your early acceptance of this offer, and to your contributions to the
growth and success of Corcept Therapeutics Incorporated.

Very truly yours,

  /s/ Joseph K. Belanoff

Joseph K. Belanoff

Chief Executive Officer

ACCEPTANCE OF EMPLOYMENT OFFER:

I accept the offer of employment by Corcept Therapeutics Incorporated on the
terms described in this letter.

 

Signature:          /s/ G. Charles Robb                

  

Date:                8/13/11                                       

     

My start date will be:    9/1/11                           

  